           Case 1:19-cv-11347-AJN Document 20 Filed 04/24/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
Gildardo Angel, et al.,                                                :
                                                                       :
                                    Plaintiffs,                        :     19-cv-11347 (AJN)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
Afghan Kebab House Inc., et al.,                                       :
                                                                       :
                                    Defendants                         :
                                                                       :
---------------------------------------------------------------------- :
                                                                       X

ALISON J. NATHAN, United States District Judge:

        Pursuant the Court’s December 20, 2019 Order, the parties were ordered “to confer with
each other” and “jointly submit a letter” and proposed case management plan. Dkt. No. 6. The
Court is in receipt of a letter and proposed case management plan, submitted only by Defendants.
Dkt. Nos. 17, 18.

        The Initial Pretrial Conference in this matter is therefore ADJOURNED to May 15, 2020
at 3:45 P.M. Seven days prior, the parties shall submit their joint proposed case management
plan and joint letter, as directed in the Court’s Notice of Initial Pretrial Conference.

        Additionally, in light of the COVID-19 public health crisis, the Court will not hold the
upcoming initial pretrial conference in this case in person. In their joint letter, the parties should
also indicate whether they can do without a conference altogether. If so, the Court may enter a
case management plan and scheduling order and the parties need not appear. If not, the Court
will hold the initial pretrial conference by telephone, albeit perhaps at a different time than the
currently scheduled time. To that end, counsel should indicate in their joint letter all times on the
date of the scheduled conference that they would be available for a telephone conference. In
either case, counsel should review and comply with the Court’s Emergency Individual Rules and
Practices in Light of COVID-19, available at https://www.nysd.uscourts.gov/hon-alison-j-nathan.

        SO ORDERED.

Dated: April 24, 2020                                      __________________________________
       New York, New York                                           ALISON J. NATHAN
                                                                  United States District Judge
